Name: Commission Regulation (EC) No 556/2001 of 21 March 2001 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside areas and the list of eligible varieties of flax and hemp
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|32001R0556Commission Regulation (EC) No 556/2001 of 21 March 2001 amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside areas and the list of eligible varieties of flax and hemp Official Journal L 082 , 22/03/2001 P. 0013 - 0013Commission Regulation (EC) No 556/2001of 21 March 2001amending Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops as regards set-aside areas and the list of eligible varieties of flax and hempTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1672/2000(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 2860/2000(4), lays down detailed rules for the application of Regulation (EC) No 1251/1999 with respect to the conditions for granting area payments for certain arable crops and sets out the conditions for set-aside.(2) Article 18 of the above Regulation limits eligibility for set-aside payments to areas that in the preceding year were cultivated with a view to a harvest, set aside in accordance with Regulation (EC) No 1251/1999 or withdrawn from the production of arable crops or afforested in accordance with rural development legislation.(3) Application of these conditions is no longer of any practical interest in view of the long period which has passed since their introduction. Moreover, checks on compliance with this Article involve a disproportionately high amount of effort compared with the purpose of the measure. These restrictive conditions should therefore be abolished in order to simplify the rules.(4) New varieties of flax and hemp grown for fibre may be considered eligible. These should therefore be included in the list of varieties of flax and hemp grown for fibre eligible for the support system in Annex XII to Regulation (EC) No 2316/1999.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2316/1999 is hereby amended as follows:1. Article 18 is replaced by the following:"Article 18'Set-aside' means leaving fallow an area eligible for area payments within the meaning of Article 7 of Regulation (EC) No 1251/1999."2. The varieties "AdÃ ©lie" and "Caesar Augustus" are added to point 1 of Annex XII.3. The variety "Uso 31" is added to point 2a of Annex XII.4. The variety "Delta-llosa" is added to point 2b of Annex XII, and the variety "Uso 31" is deleted.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 2001/02 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 193, 29.7.2000, p. 13.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 332, 28.12.2000, p. 63.